DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended to correct formatting as follows:
Claim 1.  An array substrate, comprising: a display region provided with a thin film transistor circuit;
a non-display region provided with a drive circuit, at least one anti-static circuit, and a dummy thin film transistor circuit;
a gate line of the film transistor circuit is electrically connected to the drive circuit through a gate line of the dummy thin film transistor circuit;
the anti-static circuit is disposed at an end of the gate line of the dummy thin film transistor circuit away from the thin film transistor circuit;
wherein the anti-static circuit comprises at least one first electrode, at least one second electrode, and an insulating layer disposed between the first electrode and the second electrode, the first electrode is electrically connected to the gate line of the dummy thin film transistor circuit, and a protrusion is provided in a direction from the first electrode to the second electrode.


a display region provided with a thin film transistor circuit;
a non-display region provided with a drive circuit, at least one anti-static circuit, and a dummy thin film transistor circuit;
a gate line of the film transistor circuit is electrically connected to the drive circuit through a gate line of the dummy thin film transistor circuit;
the anti-static circuit is disposed at an end of the gate line of the dummy thin film transistor circuit away from the thin film transistor circuit;
wherein the anti-static circuit comprises at least one first electrode, at least one second electrode, and an insulating layer disposed between the first electrode and the second electrode, the first electrode is electrically connected to the gate line of the dummy thin film transistor circuit, and a protrusion is provided in a direction from the first electrode to the second electrode.
Claim 21.  An array substrate, comprising:
a display region provided with a thin film transistor circuit; a non-display region provided with a drive circuit, at least one anti-static circuit, and a dummy thin film transistor circuit;
a gate line of the film transistor circuit is electrically connected to the drive circuit through a gate line of the dummy thin film transistor circuit;
the anti-static circuit is disposed at an end of the gate line of the dummy thin film transistor circuit away from the thin film transistor circuit;
wherein the anti-static circuit comprises at least one first electrode, at least one second electrode, and an insulating layer disposed between the first electrode and the second electrode, the first electrode is electrically connected to the gate line of the dummy thin film transistor circuit, the first electrode and the gate line of the dummy thin 


Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The prior art discloses most of the limitations of the claims, but fails to show: 
Regarding claims 1 and 11, the prior art (e.g. US Patent Application Publication No. 2020/0064700 to CHENG) does not disclose at least a protrusion is provided in a direction from the first electrode to the second electrode, along with the other limitations of the claim.  
Regarding claim 21, the prior art (e.g. CHENG) does not disclose at least the first electrode is an end of the gate line of the dummy thin film transistor circuit, along with the other limitations of the claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Tuesday, Thursday and Friday.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738